151 Bloor St West, Suite 703 Toronto, Ontario CanadaM5S 1S4 Tel: Fax : www.lingomedia.com June 17, Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549 Attention: Ms. Claire Erlanger RE: Lingo Media Corporation (File No. 333-98397) Comment letter dated September 11, Dear Ms Erlanger: Please find below our response to the SEC’s comment letter dated September 11, 2008.As discussed on the telephone, Lingo Media Corporation (the “Company”) has already filed Form 20-F for the year ended December 31, 2008 on
